DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant's arguments, filed 2/17/2021, concerning the previous rejection of the claims under 35 USC §103(a) have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §103(a), Applicant/Appellant argues on pages 8-9 that the Ding reference does not teach the amended claim language because the subplans of Ding work differently than the subplans of the instant application.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  Both the instant applications build subplans as trees.  The way tree processing works is that the information stored in child nodes (children) is used to establish the parent node.  Paragraph [0054], for instance, indicates that each subplan indicates a tree of operators that are needed to implement the query.  The subplans of Ding operate the same way that the subplans of the instant application operation.  I.e., the results of one subplan feed into another as a tree structure to arrive at a query execution plan result.  
Therefore, the reference has been reasonably interpreted as teaching the recited claim language.

Further regarding the previous rejection of the claims under 35 USC §103(a), Applicants argue generically assert on page 9 that the Ding reference does not teach the original language of claim 1 because Ding also teaches a cost aspect to the formulation of query plans.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  Just because the Ding reference teaches the implementation of additional functionality that the instant Application doesn’t discuss, does not mean that the Ding reference was inappropriately applied in the rejection of the claims.  It just means that Ding has performed additional work that may not be relevant to the currently recited claim language.  See also the rejection of claim 1 set forth below.  
Therefore, the reference has been reasonably interpreted as teaching the recited claim language.

Applicants further argue on page 9 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-12 and 14-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al. (US Patent Application Publication No. 2019/0384844, hereafter referred to as “Ding”).

Regarding claim 1:  Ding teaches A system comprising: at least one processor; and at least one memory storing instructions which, when executed by the at least one processor, result in operations comprising: (See Ding Fig. 6 showing an exemplary computing environment including memory elements, e.g., #604, 616 and 622, and processing element #602.) receiving, at a database execution engine, a query; (See Ding Abstract teaching the ability to create a query execution plan [QEP] for a query.) determining, by the database execution engine, a query plan including a sub plan structured as a directed acyclic graph; (See Ding Abstract in the context of paragraphs [0001] and [0012] and Fig. 4 teaching the use of a DAG representing a QEP comprised of subplan elements.) generating, by the database execution engine and using the directed acyclic graph, a set of trees characterizing the sub plan, the set of trees including a first tree and a second tree, the first tree including at least one leaf characterizing a memory store operation and the second tree including a root characterizing a memory access operation; (See Ding paragraphs [0001] and [0012] in the context of [0036]-[0037] teaching the use of leaf operations and the rooting of subplans at those operators.  See also paragraphs [0054]-[0055] teaching that subplans comprise trees of physical operators, and that such operators may access table data and perform calculations, aggregation and joins, which require memory/storage usage, even if temporarily.) wherein the memory store operator characterizes a database operation that stores fields required by other operators within nodes of the first tree and for use by operators within nodes of the second tree; (See Ding Abstract and paragraphs [0054]-[0055] teaching the use of calculation, aggregation and join operations.  Both the instant applications build subplans as trees.  The way tree processing works is that the information stored in child nodes (children) is used to establish the parent node.  Paragraph [0054], for instance, indicates that each subplan indicates a tree of operators that are needed to implement the query.  The subplans of Ding operate the same way that the subplans of the instant application operation.  I.e., the results of one subplan feed into another as a tree structure to arrive at a query execution plan result.) and storing the set of trees for use in execution of the query at run time.  (See Ding Fig. 1 and the Abstract in the context of paragraphs [0001] and [0012] teaching the storage of DAGs and the stitching together of subplans to optimize a query based on cost metrics.)  


Regarding claim 3:  Ding teaches wherein the memory access operator characterizes a second database operation that accesses the fields stored by the memory store operator, the accessed fields used by at least one additional operator within nodes of the second tree.  (See Ding Abstract and paragraphs [0054]-[0055] teaching the use of calculation, aggregation and join operations.  Both the instant applications build subplans as trees.  The way tree processing works is that the information stored in child nodes (children) is used to establish the parent node.  Paragraph [0054], for instance, indicates that each subplan indicates a tree of operators that are needed to implement the query.  The subplans of Ding operate the same way that the subplans of the instant application operation.  I.e., the results of one subplan feed into another as a tree structure to arrive at a query execution plan result.)  

Regarding claim 4:  Ding teaches wherein the generating includes: restructuring the sub plan into the set of trees that, taken together, represent operations of the directed acyclic graph; inserting the memory store operator into the leaf of the first tree; and inserting the memory access operator into the root of the second tree.  (See Ding paragraphs [0001] and [0012] in the context of [0036]-[0037] teaching the use of leaf operations and the rooting of subplans at those operators.  See also paragraphs [0054]-[0055] teaching that subplans comprise trees of physical operators, and that such operators may access table data and perform calculations, aggregation and joins, which require memory/storage usage, even if temporarily.)  

Regarding claim 5:  Ding teaches wherein the sub plan characterizes a collection of operators to access and/or operate on data in a database storage system, the collection of operators arranged in the directed acyclic graph.  (See Ding Abstract in the context of paragraphs [0001], [0012] and [0027] teaching the uses/creation of QEP trees having subplan components.)  

Regarding claim 6:  Ding teaches the operations further comprising: inserting, into the first tree and the second tree, at least one materialization operator, the inserting including first traversing the first tree and the second tree to calculate required database columns and second traversing the first tree and the second tree to insert the materialization operators.  (See Ding paragraphs [0056] and claim 5 discussing the use of a materialized view.)  

Regarding claim 7:  Ding teaches the operations further comprising: generating, for each branch of the directed acyclic graph, a tree.  (See Ding Abstract in the context of paragraphs [0001], [0012] and [0027] teaching the uses/creation of QEP trees having subplan components.)  

Regarding claim 8:  Ding teaches wherein the database execution engine includes a query optimizer including a plan generator that receives the sub query and performs the generating.  (See Ding Abstract in the context of paragraphs [0001] and [0012] and Fig. 4 teaching the use of a DAG representing a QEP comprised of subplan elements.)  

Regarding claim 9:  Ding teaches the operations further comprising:  executing, during runtime, the query, the execution including using the first tree and the second tree to perform operations on the database, the operations characterized by the first tree and the second tree.  (See Ding paragraphs [0012] and [0038]-[0042] teaching the stitching together of subplans and operators to create a new QEP.)  

Regarding claim 10:  Ding teaches wherein the generating of the set of trees characterizing the sub plan is performed by a query optimizer forming part of the database execution engine.  (See Ding paragraphs [0001], [0012]-[0013] and [0027] teaching the use of subplan trees and query optimization in a database environment.)  

Regarding claim 11:  Ding teaches wherein the database execution engine includes a query optimizer and a query execution engine coupled to the query optimizer, the query optimizer including: an execution interface, a cost function, and a plan compiler including a plan generator; the query execution engine including: an execution interface, a plan execution, precompiled operations, code generated operations, and an execution engine application programming interface.  (See Ding paragraphs [0025]-[0027], [0031]-[0032] and [0052] discussing, inter alia, the use of query optimization, and [004] discussing query optimization and the use of cost estimates.  See also the Abstract and [0012]-[0013], for example, discussing 


Claim 12 is substantially similar to claim 1, and therefore likewise rejected.  

Regarding claim 14:  Ding teaches wherein the memory access operator characterizes a second database operation that accesses the fields stored by the memory store operator, the accessed fields used by at least one additional operator within nodes of the second tree.  (See Ding Abstract and paragraphs [0054]-[0055] teaching the use of calculation, aggregation and join operations.  Both the instant applications build subplans as trees.  The way tree processing works is that the information stored in child nodes (children) is used to establish the parent node.  Paragraph [0054], for instance, indicates that each subplan indicates a tree of operators that are needed to implement the query.  The subplans of Ding operate the same way that the subplans of the instant application operation.  I.e., the results of one subplan feed into another as a tree structure to arrive at a query execution plan result.)  




Claims 15-18 are substantially similar to claims 4-7, respectively, and therefore likewise rejected.  

Claim 19 is substantially similar to claim 10, and therefore likewise rejected.  

Claim 20 is substantially similar to claim 1, and therefore likewise rejected.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 22, 2021